Exhibit 10.1

April 7, 2009

William Coleman

Home Address

City, State, Zip

 

Re: Separation Agreement and Release

Dear Bill,

As you have been notified, your last date of employment with Salary.com, Inc.
(“Salary.com”) was January 7, 2009 (the “Termination Date”). While we regret the
need to take this action, we are pleased to be able to offer you and other
affected employees the severance pay and benefits described in this letter (the
“Letter Agreement”). As of the Termination Date, your salary, wages, commissions
or bonuses (if any), vacation accrual and all other benefits and compensation of
every kind or nature from Salary.com ceased except as required by federal or
state law, or otherwise set forth below. You acknowledge that from and after the
Termination Date, you shall have no authority to represent yourself as an
employee or agent of Salary.com, and you agree not to represent yourself in the
future as an employee or agent of Salary.com.

1. Vacation Pay. You have been paid for all accrued and unused vacation time
through the Termination Date. The vacation pay was paid to you by check on the
Termination Date.

2. Consideration. In consideration of the promises agreed to by you in this
Letter Agreement (including your promises contained in the General Release of
Claims & Covenant Not to Sue section, below), Salary.com will (a) continue to
pay your current base salary, less all applicable federal, state or local tax
withholding, F.I.C.A., and any other applicable payroll deductions for a period
of 24 weeks (the “Salary Continuation Period”). Such payments shall be made in
installments corresponding to Salary.com’s regular pay periods and shall be
mailed to you at the address listed above; (b) provide you with medical and
dental benefits as described in the COBRA section below; (c) accelerate the
vesting of all of your outstanding equity grants as set forth in Section 4
below; and (d) provide you with certain outplacement services as set forth in
Section 5 below (collectively referred to as the “Severance Benefits”).
Salary.com’s obligation to pay you the Severance Benefits is subject to and
conditioned upon Salary.com’s receipt of this Letter Agreement signed by you,
the expiration of the seven (7) day revocation period contained in Section 7,
and your adherence to the terms of this Letter Agreement.

3. COBRA. Effective upon the Termination Date, you will have the opportunity to
continue the group medical and dental insurance coverage you currently receive
through the medical insurance plan offered by Salary.com to its employees, to
the extent that you are so entitled under the federal law known as the
Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C. §§1161-1168 (COBRA).
If you are eligible under COBRA, a notice to you concerning COBRA rights and
obligations will be forwarded to you. If you elect to continue your coverage
pursuant to COBRA, Salary.com will continue to pay the employer’s portion of
your medical and dental insurance premiums during the Salary Continuation
Period, under the terms in effect on the Termination Date. If you would like to
remain eligible for COBRA coverage and choose to continue to receive such
coverage after the Salary Continuation Period, you will be responsible for
notifying the HR department and paying the full insurance premium.

4. Equity Grants. As of the Termination Date, Salary.com will accelerate the
vesting of your stock option grants such that any options which were due to vest
during the period from the Termination Date through June 30, 2020 will vest on
the Termination Date. You will be entitled to exercise only those stock options
that are vested as of the Termination Date as modified by this provision, and
only in accordance with the terms and conditions thereof. In addition,
Salary.com will accelerate the vesting of your restricted stock awards such that
any shares which were due to vest during the period from the Termination Date
through June 30, 2020 will vest on March 25, 2009. Attached hereto as Exhibit A
and incorporated by reference as a term of this Agreement is a Schedule prepared
by Salary.com listing the restricted stock awards and stock options that will be
accelerated hereunder. After the Termination Date, you acknowledge



--------------------------------------------------------------------------------

and agree that you do not have now, and will not in the future have, rights to
vest in any other stock options or restricted stock award under any stock
incentive plan (of whatever name or kind) that you participated in or were
eligible to participate in during your employment with Salary.com. Information
regarding your vested equity grants and related exercise and sale procedures
will be provided to you. Salary.com represents and warrants that all stock
options and restricted stock awards that are being accelerated are solely for
shares of stock of Salary.com that are duly registered and, to Salary.com’s
knowledge, such shares are freely tradable by you. The stock options and
restricted stock awards accelerated hereunder will not be subject to forfeiture
and the shares of stock procured through the exercise of your options and by the
vesting of your restricted shares will result in shares that are duly issued and
non-assessable by Salary.com nor will your shares of stock be subject to any
repurchase right by Salary.com. Furthermore, to the extent there are any
conflicts between the option or stock plan documents and the terms of this
Agreement that would invalidate any of Salary.com’s obligations hereunder, the
terms of this Agreement shall be deemed to supersede and govern.

5. Career Transition Services. Salary.com has engaged the services of Keystone
Partners to assist you with your search for new employment. You will have access
to consultants from Keystone Partners’ “Career Advancement Program” for a period
of six (6) weeks which may be commenced within twelve (12) months of your
Termination Date.

6. General Release of Claims & Covenant Not to Sue. In consideration of the
Severance Benefits, you, for yourself and your heirs, legal representatives,
beneficiaries, assigns and successors in interest, hereby knowingly and
voluntarily release and forever discharge Salary.com, its successors, assigns,
parent corporations, affiliates, subsidiaries, and all of their respective past,
present or future shareholders, officers, directors, employees, agents,
attorneys and representatives, whether in their individual or official
capacities (“Company Released Parties”), from any and all actions or causes of
action, suits, debts, claims, complaints, contracts, controversies, agreements,
promises, damages, claims for attorneys’ fees, costs, interest, punitive damages
or reinstatement, judgments and demands whatsoever, in law or equity, you now
have, may have or ever had, whether known or unknown, suspected or unsuspected,
from the beginning of the world to this date, including, without limitation, any
claims under the Age Discrimination in Employment Act, 29 U.S.C. §621 et seq.;
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1000 et
seq.; the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.;
Massachusetts General Laws, Chapters 149, 151B, 214; the Massachusetts Civil
Rights Act; the Massachusetts Equal Rights Act; claims for breach of contract or
based on tort; and any other statutory, regulatory or common law causes of
action (“the Released Claims”). You hereby acknowledge and understand that this
is a General Release and by signing this Agreement you are giving up your rights
to file any claim in any court and to seek and/or receive any form of
compensation arising from your employment or separation from employment.

To the extent permitted by law, you specifically agree not to commence any legal
action in any state or federal court (an “Action”) against any of the Company
Released Parties arising out of or in connection with the Released Claims. To
the extent permitted by law, you expressly agree that if you commence such an
Action in violation of this Agreement, you shall indemnify the Company Released
Parties for the full and complete costs of defending such an Action and
enforcing this Agreement, including reasonable attorneys’ fees (whether incurred
in a third party action or in an action to enforce this Agreement), court costs,
and other related expenses. This Agreement does not act as a waiver or release
of any complaints or charges that you cannot by law waive or release, and does
not prohibit you from: (i) challenging, in a court of law or other forum, the
validity of this release under the federal Age Discrimination in Employment Act
(“ADEA”), (ii) filing a charge or complaint with the Equal Employment
Opportunity Commission (“EEOC”), the Massachusetts Commission Against
Discrimination (“MCAD”), or any other state or federal agency, or
(iii) participating in any investigation or proceeding conducted by the EEOC,
MCAD or any other federal, state or local governmental agency. Moreover, this
Agreement and general release of claims herein shall not act to release,
discharge or modify: (i) any of your rights to corporate indemnification from
Salary.com or its successors or assigns (ii) your rights to insurance coverage
from Salary.com’s insurers, or (iii) any of your other rights under this
Agreement.

 

2



--------------------------------------------------------------------------------

7. Acknowledgments/ADEA Disclosures. You acknowledge and agree that you
understand the meaning of this Agreement and that you freely and voluntarily
enter into it and the General Release contained herein. You agree that no fact,
evidence, event, or transaction, whether known or unknown, shall affect in any
manner the final and unconditional nature of the agreements and releases set
forth herein.

You acknowledge that you have been advised:

(i) that you have from the date hereof through April 7, 2009 to consider this
General Release;

(ii) to consult with an attorney prior to executing it;

(iii) this release does not release any claims that arise after the execution of
this release; and

(iv) for a period of seven (7) days after executing this General Release, you
may revoke this General Release by providing written notice of such revocation
to Nicholas Camelio, Vice President of Human Resources at the address of
Salary.com set forth above and this General Release shall not become effective
or enforceable until such seven-day period has expired.

In the event that you execute this Agreement and General Release prior to the
expiration of the period referenced above during which you may consider it, you
represent and acknowledge that you have done so voluntarily and of your own free
will without any coercion or compulsion of any nature by Salary.com or anyone
associated with Salary.com.

To comply with legal requirements, Salary.com is providing you with information
concerning the job titles and ages of the individuals selected for the staff
reduction as well as the ages and job titles of other employees not selected.
This information is appended to this Letter Agreement.

8. Non-disparagement/Non-defamation. Subject to Salary.com’s continued
compliance with the terms of this Agreement, you agree that you will not make
any disparaging, negative or adverse remarks whatsoever, whether in public or
private, concerning Salary.com, including its employees, members of its board of
directors, business, products/services, and customers. You further agree not to
provide any non-public information with respect to Salary.com to any third party
for any reason. Subject to your continued compliance with the terms of this
Agreement, Salary.com and its officers and directors agree that they shall not
make any disparaging, negative or adverse remarks whatsoever, whether in public
or private concerning you, and Salary.com shall not authorize any of its other
agents or employees to make any disparaging, negative or adverse remarks
whatsoever, whether in public or in private concerning you.

9. Return of Property. All documents, records, materials, software, equipment,
and other physical property, and all copies of any of the foregoing that have
come into your possession or been produced by you in connection with your
employment have been and remain the sole property of Salary.com. You confirm
that you have returned to Salary.com all such items and no salary continuation
payments will be paid to you until all such items are returned. You further
confirm that you have returned or deleted any such items or copies thereof that
may be stored on your home computer, cellular telephone or any other device or
medium. You agree to comply with all Salary.com security policies regarding the
return and/or destruction of all Salary.com items. Notwithstanding the
foregoing, Salary.com agrees that you may keep your blackberry and the
reconfigured laptop that Salary.com gave to you.

10. Confidentiality of Salary.com Information. You reaffirm the existence and
validity of, and acknowledge that you are bound by the terms of the NNDA, which,
among other things, requires you to maintain the confidentiality of Salary.com
information and not to compete with Salary.com for a specified period of time.
Furthermore, you agree that in consideration of your acceptance to the terms of
this Letter Agreement, you hereby agree to extend your duties and obligations
with respect to noncompetition and nonsolicitation contained in your NNDA
through January 8, 2012. You further agree that you shall abide by any and all
common-law and statutory obligations relating to protection and non-disclosure
of Salary.com trade secrets and confidential and proprietary documents and
information.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the terms of the NNDA between you and Salary.com
(the “NNDA”) shall be amended as follows, and all references to the NNDA herein
shall be deemed to mean the terms thereof as amended by the following: (a) the
word “could” in “could directly result in material economic damage to the
Company” in Section 2(iii) shall be replaced with the word “does”; and (b) in
the first ruminate (i) following the sentence beginning with “For avoidance of
doubt” in Section 2, the parties seek to clarify that (1) your “use of
technology” that is competitive with the offerings of Salary.com, in and of
itself, is not prohibited by the terms of the NNDA, provided that the words “use
of technology” in the same first ruminate (i) shall not prohibit, whether by you
alone or with fellow employees of your employer, uses of technology or software
that are competitive with the offerings of Salary.com during the servicing of
client engagements that are in the usual course of business of your employer;
and (2) the limitations on the development of software products that would
compete with the offerings of Salary.com specified in the same first ruminate
(i) shall continue to be restricted in accordance with the terms of the NNDA,
unmodified by terms of this paragraph, except the word “directly” shall be added
following the word “compete”.

11. Confidentiality of Letter Agreement. Except as set forth in this Section 11,
you agree to keep the existence, terms, and amount of this Letter Agreement
completely confidential. You agree not to disclose the existence, terms, or
amount of this Letter Agreement to any business or individual other than
immediate family members, legal counsel, and/or a financial advisor, provided
that any such individual to whom disclosure is made agrees to be bound by the
confidentiality obligations in this Section 11. You may disclose the existence,
terms, and amount of this Letter Agreement to the extent required by lawful
summons, subpoena, or other legal process or otherwise by law, or to the extent
necessary to enforce your rights under this Letter Agreement, provided that, if
you anticipate making such disclosure, you shall give at least five (5) days
prior advance written notice to Salary.com’s Vice President of Human Resources.
Nothing in this section shall prevent you from cooperating with or participating
in any proceeding before the EEOC, the MCAD or any other federal, state or local
governmental agency. Finally, you may disclose terms herein relating to
noncompetition, nonsolicitation and noncompetition and those specified in the
NNDA to any prospective employer who asks to see any noncompetition,
nonsolcitation and nondisclosure agreements between you and Salary.com.

12. Settlement of Obligations. You must settle any outstanding personal
obligations that you may have with Salary.com and ensure that all pending
expense reports are reconciled no later than two weeks from your Termination
Date. To the extent allowed by law, you agree that any outstanding obligations
and unreconciled expenses remaining after the date that is two weeks from your
Termination Date will be deducted from any payments owed to you by Salary.com.

13. Unemployment Compensation. You agree that Salary.com has provided you with
information regarding how to apply for unemployment benefits. Salary.com makes
no representation regarding whether you are entitled to such benefits.
Salary.com agrees that it will not contest any valid application for
unemployment benefits.

14. Settlement of Amounts Due. You agree that the payments and benefits
mentioned in this Letter Agreement (along with payments/benefits previously
provided to you by Salary.com) are the only payments and benefits you will
receive in connection with your employment and its termination, and that they
completely satisfy all liabilities of Salary.com to you arising prior to the
date of this Letter Agreement, and you agree that you are not owed any amounts
for salary, wages, commissions, bonuses, or vacation pay.

15. Complete Binding Agreement; Construction; Governing Law; Modification. This
Agreement, including the Employee NNDA referenced above, all equity agreements
between you and Salary.com and Salary.com plan documents regarding stock options
and other equity grants to you (as modified herein) and all applicable documents
concerning Salary.com’s medical and dental insurance plans are intended by the
parties as a final written expression of their agreement. All previous
agreements or promises between Salary.com and you, with the exception of the
Employee NNDA and those specified in the foregoing sentence (which will remain
in effect in accordance with their respective terms), are superseded

 

4



--------------------------------------------------------------------------------

and void. This Letter Agreement shall be binding upon and inure to the benefit
of all the parties hereto and their respective heirs, successors and assigns. In
the event of any dispute, this Letter Agreement will be construed as a whole,
will be interpreted in accordance with its fair meaning, and will not be
construed strictly for or against either you or Salary.com. This Letter
Agreement will be governed by Massachusetts law, without giving effect to the
principles of conflict of law. This Letter Agreement may be modified only by a
written agreement signed by you and an authorized representative of Salary.com.

16. Severability. You and Salary.com hereby agree that each provision herein
shall be treated as a separate and independent clause, and the unenforceability
of any one clause shall in no way impair the enforceability of the other clauses
herein. If any term or provision of this Agreement shall, to any extent, be
found invalid or unenforceable by a court or governmental agency of competent
jurisdiction, the remainder of this Agreement shall not be affected, and shall
be valid and enforceable to the fullest extent permitted by law.

[intentionally left blank]

 

5



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Letter Agreement by signing
and dating the last page of the enclosed copy of this Letter Agreement, and
return it to me not later than April 7, 2009, which you acknowledge to be more
than twenty-one (21) days from the date of your receipt of this Letter
Agreement. If this Letter Agreement is not returned by such date, it shall
expire.

 

SALARY.COM, INC.    

/s/    G. Kent Plunkett

   

April 8, 2009

By:   Kent Plunkett     Date   President & CEO     EMPLOYEE    

/s/    William Coleman

   

April 7, 2009

William Coleman     Date

 

6